DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
For any amendment filed in reply to this Office action, the applicant is advised to specifically point out the support for the amendment (e.g., a specific paragraph(s) and/or a drawing(s) of the present application), in order to facilitate consideration of the amendment. 


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12 October 2021 has been entered.

 All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office 
Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

 
Applicant’s Amendment
Acknowledgment is made of applicant’s submission(s), filed 12 October 2021.  Any changes therein and corresponding remarks have been considered.
No claims have been newly cancelled or added.  Therefore, claims 1-20 remain pending in the application.  Of these, claims 6-8 and 10-15 have been withdrawn previously.  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-5 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0076814 A1 (“HASHIMOTO”) in view of the applicant’s admitted prior art (“AAPA”).
Per MPEP 2111 and 2111.01, the claims are given their broadest reasonable interpretation and the words of the claims are given their plain meaning consistent with the specification without importing claim limitations from the specification.

Regarding independent claim 1, HASHIMOTO discloses an apparatus, comprising: 
a non-volatile memory chip (e.g., including 1 in Fig. 1), comprising: 
an interface to receive access commands (e.g., associated with 1 in Fig. 1); 
an three-dimensional array of non-volatile storage cells (e.g., Figs. 4-6); and, 
a controller to orchestrate removal of charge in a column of stacked ones of the non-volatile storage cells (e.g., with reference to paragraph [0163] “discharge of the carriers of the semiconductor pillar 75” in Fig. 6 and paragraph [0170] “the carriers trapped in the semiconductor pillar can be efficiently extracted” and Fig. 10) after a verification process that determined whether or not a particular cell along the column was programmed with a correct  (e.g., with reference to paragraph [0163] “after the verify read” of Fig. 10), 
wherein the removal of the charge pushes the charge out of the column (e.g., with reference to paragraph [0163] “discharge of the carriers of the semiconductor pillar 75” in Fig. 6 and paragraph [0170] “the carriers trapped in the semiconductor pillar can be efficiently extracted”) by changing respective word line potentials along a particular direction along the column (e.g., the sequence of discharging WL potentials changed along a direction from WLn-1 to WL0  in Fig. 10, along 75 in Fig. 6).
HASHIMOTO is silent regarding any programming direction, thus does not disclose that cells that are coupled to the column are programmed in the particular direction, wherein disturbance of neighboring cells during programming is less along the particular direction than a direction opposite that of the particular direction.
However, it is known in the art that programming cells that are coupled to a column in the particular direction (i.e., the WL discharge direction in Fig. 10 of HASHIMOTO) would have less disturbance of neighboring cells during programming than that of a direction opposite the particular direction (see, for example, 116 in Fig. 1B of AAPA, which is the same direction as the WL discharge direction in Fig. 10 of HASHIMOTO, and paragraph [0021] of AAPA “referring to Fig. 1b, that the disturb effect can be reduced if cells are programmed on a word line by word line basis from top to bottom 116 rather than from bottom to top”).  Such programming direction would be useful for the memory of HASHIMOTO.
Therefore, in view of the above, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art, with a reasonable expectation of success, to program the cells that are couple to the column in HASHIMOTO in (i.e., the WL discharge direction in Fig. 10 of HASHIMOTO), since such programming direction was known in the art as having less disturbance of neighboring cells during programming than that of a direction opposite the particular direction (e.g., with reference to 116 in Fig. 1B and paragraph [0021] of AAPA).

Regarding claim 2, HASHIMOTO, as modified above, discloses the apparatus of claim 1 wherein the cells are flash cells (see Figs. 4-6 of HASHIMOTO).

Regarding claim 3, HASHIMOTO, as modified above, discloses the apparatus of claim 1 wherein the direction (e.g., the WL discharge direction in Fig. 10 of HASHIMOTO) is away from a bit line (e.g., away from BL in Fig. 10 of HASHIMOTO) that is coupled to an end of the column (e.g., the BL end or the SGD end in Figs. 10 and 6 of HASHIMOTO).

Regarding claim 4, HASHIMOTO, as modified above, discloses the apparatus of claim 3 wherein the bit line is coupled to a top end of the column (e.g., the SGD end in Figs. 10 and 6 of HASHIMOTO).

Regarding claim 5, HASHIMOTO, as modified above, discloses the apparatus of claim 1 wherein the direction (e.g., the WL discharge direction in Fig. 10 of HASHIMOTO) is toward a bottom end of the column (e.g., the SGS end in Figs. 10 and 6 of HASHIMOTO).

Regarding claim 9, HASHIMOTO, as modified above, discloses the apparatus of claim (e.g., associated with 19, 20, 50, etc. in Figs. 2 and 3 of HASHIMOTO).

------------------------------------
Claims 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0076814 A1 (“HASHIMOTO”) in view of the applicant’s admitted prior art (“AAPA”) and US 2017/0286327 A1 (“ZHANG”).
Per MPEP 2111 and 2111.01, the claims are given their broadest reasonable interpretation and the words of the claims are given their plain meaning consistent with the specification without importing claim limitations from the specification.

Regarding independent claim 16, HASHIMOTO, as modified above (with reference to the rejection of claim 1 above), discloses a computing system (e.g., Fig. 1 of HASHIMOTO), comprising: a system memory controller (e.g., within 600 in Fig. 1 of HASHIMOTO, to control at least 500 as part of the system); and, a non-volatile memory device (i.e., the apparatus as recited in claim 1 above, with reference to 500 in Fig. 1 of HASHIMOTO) coupled to the system memory controller (within 600) [with reference to “coupled to one of the peripheral control hub and the system memory controller” in the claim].
HASHIMOTO is silent regarding further details of the computing system, thus does not disclose that the computing system further comprises: a plurality of processing cores and a peripheral control hub.
However, it would have been obvious before the effective filing date of the claimed (as exemplified in ZHANG Fig. 8, including a plurality of processing cores 815 and a peripheral control hub 818), thus providing more efficient extraction of trapped carriers (e.g., with reference to HASHIMOTO paragraph [0170]) and less programming disturbance (e.g., with reference to AAPA paragraph [0021]) for the non-volatile memory device of such computing system.

Regarding claim 17, HASHIMOTO, as modified above, discloses the computing system of claim 16 wherein the cells are flash cells (see Figs. 4-6 of HASHIMOTO).

Regarding claim 18, HASHIMOTO, as modified above, discloses the computing system of claim 16 wherein the direction (i.e., the WL discharge direction in Fig. 10 of HASHIMOTO) is away from a bit line (e.g., away from BL in Fig. 10 of HASHIMOTO) that is coupled to an end of the column (e.g., the BL end or the SGD end of in Figs. 10 and 6 of HASHIMOTO).

Regarding claim 19, HASHIMOTO, as modified above, discloses the computing system of claim 18 wherein the bit line is coupled to a top end of the column (e.g., the SGD end in Figs. 10 and 6 of HASHIMOTO).

Regarding claim 20, HASHIMOTO, as modified above, discloses the computing system of claim 16 wherein the direction (i.e., the WL discharge direction in Fig. 10 of HASHIMOTO) is (e.g., the SGS end in Figs. 10 and 6 of HASHIMOTO).


Response to Arguments
Applicant’s arguments in Remarks, filed 12 October 2021, have been considered.
The applicant's argument with respect to the 35 USC 103 rejection of claim 1 has been considered, but are deemed not persuasive, thus the rejection has been maintained above.  
Specifically, the applicant has characterized the examiner's rejection of claim 1 as “taking of Official notice” and “demands that the Examiner find adequate evidence to support the Examiner's conclusion” (see near the bottom of page 6 of Remarks).
However, as indicated in the previous Office action (dated 10 August 2021) in the rejection of claim 1 (maintained above), the Examiner has provided such evidence in the applicant's admitted prior art (e.g., Fig. 1B and paragraph [0021] of the applicant’s disclosure).  See MPEP 2129 Subsections I and II.

Nevertheless, additional prior art references below, made of record but not relied upon, teaches a programming sequence/ order from a drain side (or a bit line side) to a source side (or a source line side):
US 2009/0097318 A1, Fig. 6A and paragraph [0055] “the cells in the NAND string are programmed sequentially … from the cell adjacent to the bit line to the cell that is adjacent the source line” and paragraph [0056] “programmed and verified in sequence from memory cell 20831, closest to the bit line 204, to memory cell 2080, closest to the source line 216”;

US 2017/0069391 A1, Fig. 9 and paragraph [0082] “the program operation is performed in a direction from the drain selection transistor DST to the source selection transistor SST”;
US 10,636,498 B1, Fig. 4C and column 32, lines 23-24 “With reference to FIG. 4C, the word lines are programmed from WL14 to WL0”; and
US 2020/0126623 A1, Fig. 2A and paragraph [0042] “The plurality of pages included in the one memory block BLK may be sequentially … programmed according to the arrangement order of the word lines WL. For example, the word lines WL may be sequentially selected in a first direction D1 toward a source side from a drain side”.

Conclusion
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. 
Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to (John) J. H. Hur whose email address is jung.hur@uspto.gov and telephone number is (571) 272-1870.  The examiner can normally be reached M-F 8:00 AM - 4:00 PM ET.
Automated Interview Request (AIR) Form (http://www.uspto.gov/patent/uspto-automated-interview-request-air-form or search “AIR Form” in www.uspto.gov).
If attempts to reach the examiner are unsuccessful, the examiner’s supervisor, Richard Elms can be reached at (571) 272-1869.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/J. H. Hur/                    
Primary Patent Examiner, Art Unit 2824